DETAILED ACTION
Notice of Pre-AIA 
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Claims 1 and 46-49
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: claimed subject matter is not supported in the provisional application. For instance there is no support for tailored products requested by the consumer. Variants of tailor and other known synonyms were searched in the provisional specification. 
Claims 1, 47 and 49
The effective priority date for claims 1, 47 and 49 is based upon the reply date March 17, 2022 for the instant claims. There is neither support for quantum computing nor quantum metadata in the instant specifications/drawings or any of the parent applications/patents.
Claims 46 and 48
The effective priority date for claims 46 and 48 is based upon the filing date of parent application 12/240702 filed September 29, 2008.

Response to Amendment
Pending claims 1 and 46-49 (new) filed March 17, 2022 were examined in this final office action necessitated by amendment. Claims 2-45 were previously canceled.
Response to Arguments
Pre-AIA  35 USC 102(b)
Applicant’s arguments, see remarks filed March 17, 2022 with respect to the rejection(s) of claim(s) under pre-AIA  35 USC 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  The combination of Hardy-Britt-McDonald teach and/or suggest subject matter of claims 1 and 46-49. Britt teaches Hardy techniques for automatically generating customized geospatial reports. McDonald teaches Hardy-Britt techniques that can be implemented in a quantum computing device.
35 USC 101
Rejection is withdrawn necessitated by amendment. Sufficient disclosure regarding autonomous execution is disclosed.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46 and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,811,849. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claim achieves a similar but broader outcome using the same computing structures. Although the rejected claim is at the end of a string of divisional applications, the overly broad subject matter of the rejected claim is the basis for the Applicant’s patent, and therefore it is prudent to require a terminal disclaimer.
Claims 46 and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9 and 11 of U.S. Patent No. 10,628,868. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claim achieves a similar but broader outcome using the same computing structures. Although the rejected claim is at the end of a string of divisional applications, the overly broad subject matter of the rejected claim is the basis for the Applicant’s patent, and therefore it is prudent to require a terminal disclaimer.
Claims 46 and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 10,643,262. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claim achieves a similar but broader outcome using the same computing structures. Although the rejected claim is at the end of a string of divisional applications, the overly broad subject matter of the rejected claim is the basis for the Applicant’s patent, and therefore it is prudent to require a terminal disclaimer.
Claims 46 and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, 13, 19, 24 and 30 of U.S. Patent No. 10,650,427. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claim achieves a similar but broader outcome using the same computing structures. Although the rejected claim is at the end of a string of divisional applications, the overly broad subject matter of the rejected claim is the basis for the Applicant’s patent, and therefore it is prudent to require a terminal disclaimer.
Claims 46 and 48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 14 and 15 of U.S. Patent No. 10,748,198. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claim achieves a similar but broader outcome using the same computing structures. Although the rejected claim is at the end of a string of divisional applications, the overly broad subject matter of the rejected claim is the basis for the Applicant’s patent, and therefore it is prudent to require a terminal disclaimer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 47 and 49 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention: Neither quantum computing system nor quantum metadata are not supported.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Hardy et al., US 2007/0198586 “Hardy” IDS filed July 8, 2020 incorporating by reference in entirety Hardy, US 2007/0168370 “Hardy ‘370,” in view of Britt, US 2004/0133347, further in view of McDonald, US 2015/0088853.
The effective priority date for claim  1 is based upon the reply date March 17, 2022 for the instant claims.
In Hardy see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: (Currently Amended) A method comprising the following steps:
[Hardy: Abstract] An interactive geospatial data provisioning application presents a graphical user interface operable to present a map of geographic regions and corresponding geospatial data sets. The user selects the area of interest from the mapped regions corresponding to the available geospatial data sets. The application identifies geospatial data sets within the area of interest. By analyzing the attributes available in the identified geospatial data sets, the geospatial data application determines the operations applicable to the data sets. A set of transformation rules computes the operations available for a particular selection of geospatial data sets. A custom plugin generator allows a user to define and insert geospatial operations into the provisioning sequence. The application presents the available predefined and user defined operations, and the user select the geospatial data operations to apply from among the available operations. The geospatial data provisioning application applies the selected operations to the identified geospatial data sets. 
(a) determining if one or more tailored products requested by a consumer can be autonomously produced by an enterprise geospatial intelligence service oriented architecture (EGI-SOA) implemented within either a traditional computing environment or a quantum computing environment; and
Rejection is based upon the teachings applied to claim 1 and further upon the combination of Hardy-Reed-McDonald.
In Hardy see at least:
[Hardy: 0011] For an organization to optimize geospatial data asset costs, decision makers must adopt more efficient and consistent processes and enforce them with specific tools and technologies. One of the processes that allow organizations to optimize their costs is geospatial data asset provisioning. The term provisioning is used more traditionally for the acquisition of hard goods such as computers, vehicles and gasoline. Similarly, Geospatial Data Provisioning processes combine the management of assets with efficient distribution and preparedness with the success of the process defined by how effective the asset was utilized by the enterprise. Applied to geospatial assets, provisioning can be defined as the ability to provide custom geospatial data from an accessible archive of raw source imagery in a format specific to each individual end user. Extended further, spatial data provisioning provides custom datasets to a wide variety of end users based on the particular requirements of the specific mission or objective.
[Hardy: 0014] The spatial data provisioning process consists of several integrated components. A data catalog records the attributes of specific data sources and stores this information in a relational database system indexed based on the geographical location of each asset. The catalog provides search and retrieval capabilities based on spatial, temporal and the various data attributes. The geospatial data is typically stored in its original source format--both in file format and spatial context, and is then provisioned specific to the needs of each end user. In this sense, provisioning includes certain image manipulations, or geospatial operations, to reprocess, reproject, resample, reformat and combine various datasets in rapid fashion. Centralized business logic rules, or transformation rules, apply to the creation of specific derivative data sets to automate repetitive and complex image creation requests. These business rules are linked to specific types of data or combinations of data and are accessed based on the policies of each organization. The application of these business rules to the geospatial assets reduce errors, assure consistency, reduce the required end user skill level and generally allow end users to easily integrate these assets into traditional decision support operations. In this manner, spatial data provisioning as discussed herein represents the next generation of managing and disseminating spatial data.
[Hardy: 0017] The geospatial data provisioning framework discussed herein allows customization of the provisioning process by providing for a user defined provisioning plugin accessible via the GUI in a similar manner as other geospatial provisioning operations. The standard provisioning process involves a predefined set of operations to be performed on the raw geospatial data sources. To enhance the provisioning process, a user may want to apply either third party or custom processing directives into the standard provisioning process. This can be accomplished by creating a provisioning plugin. The provisioning plugin can be defined as an external processing algorithm and associated conversion algorithms which the framework integrates into the standard provisioning process to create a custom provisioning process.
Although Hardy customizes products and automates repetitive and complex image creation requests, Hardy does not expressly mention autonomously tailoring a product. Britt on the other hand would have taught Hardy techniques for tailoring a geospatial product.
In Britt see at least:
[Britt: Abstract] The Automated Resource Management System (ARMS.TM.) automates collection, integration, analysis, reporting and archiving of data in a variety of applications while insuring data accuracy and reliability not attainable conventionally. Applications include: environmental, safety, security, military, educational, emergency management, land use, fish and wildlife management, construction and maintenance of highways and waterways, mining, exploration, manufacturing, recreational management, urban restoration, and archaeological preservation.
[Britt: 0007] One embodiment of ARMS.TM. may include:
[Britt: 0012] sufficient hardware interfaces to handle various types of data, store it to a common shared database and synthesize it, some of which data includes: Geographic Information System (GIS) data (compliant with Federal Geographic Data Committee (FGDC) and Spatial Data Standard for Facilities, Infrastructure, and Environment (SDSFIE) standards), GPS data, manually entered data, and data taken from associated media such as video and audio;
[Britt: 0018] The embedded GIS provides geo-spatially referenced attribute data that expedites the resolution of spatial relationships such as environmental management issues. For critical land-use decisions, real-time wireless transmission of data and images are available, enabling ARMS.TM. to serve a remote decision maker while the system is actually deployed in the field.
[Britt: 0044] …  A feature of the ARMS.TM. that contributes to increased efficiency is an automated, pre-programmed function on the server that is structured to generate customized reports from specific data files, such as archeological site forms, and plant or animal inventories, or both, thereby eliminating transcription errors.
One of ordinary skill in the art at time the invention was made would have recognized that applying the known techniques of Britt, which automate the customization of a report, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Britt to the teachings of Hardy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Although Hardy-Britt rely on conventional computing systems and geospatial attributes/metadata, Hardy-Britt do not expressly mention quantum computing as an alternative to conventional computing systems. McDonald on the other hand would have taught Hardy-Britt use of quantum computing.
In McDonald see at least:
[McDonald: Abstract] A geospatial search portal, systems including the same, and methods of making and using the geospatial search portal are disclosed. The geospatial search portal generally includes an electronic information harvester, a tagger, metadata analysis logic, an electronic map having a plurality of electronic locations thereon, and a processor. The electronic information harvester seeks and retrieves relevant scholarly, technical, encyclopedic, factual and/or archival information. The tagger associates a plurality of georeferences and a plurality of metadata to each item of information. The metadata analysis logic analyzes the metadata and organizes the metadata into index terms and/or map symbols, and may comprise an indexer and a depictor. The processor is configured to display at least some of the associated information on the electronic map and/or in a textbox when the electronic location(s) on the electronic map, the georeference(s), and/or the metadata is/are electronically selected.
[McDonald: 0005] Embodiments of the present invention relate to a geospatial search portal, comprising an electronic information harvester, a tagger, metadata analysis logic, an electronic map having a plurality of electronic locations thereon, and a processor. The electronic information harvester seeks and retrieves relevant scholarly, technical, encyclopedic, factual and/or archival information. The tagger associates a plurality of georeferences and a plurality of metadata to each of the scholarly, technical, encyclopedic, factual and/or archival information. The metadata analysis logic analyzes the metadata and organizes the metadata into index terms and/or map symbols. The geospatial search portal further includes a system that relates or associates each of the georeferences to one or more of the electronic locations identified in the index terms, the metadata, and/or the scholarly, technical, encyclopedic, factual, and/or archival information. The processor is configured to display at least some of the associated scholarly, technical, encyclopedic, factual and/or archival information on the electronic map and/or in a textbox when the electronic location(s) on the electronic map, the georeference(s), and/or the metadata is/are electronically selected. The present search portal also includes a system that relates or associates each of the plurality of georeferences to each of the plurality of electronic locations. The scholarly, technical, encyclopedic, factual and/or archival information generally relates to one or more physical locations corresponding to at least one of the georeferences.
[McDonald: 0025] Unless specifically stated otherwise, or as will be apparent from the following discussions, it is appreciated that throughout the present application, discussions utilizing terms such as "processing," "operating," "calculating," "determining," or the like, refer to the action and processes of a computer, data processing system, or similar processing device (e.g., an electrical, optical, or quantum computing or processing device or circuit) that manipulates and transforms data represented as physical (e.g., electronic) quantities.
One of ordinary skill in the art at time the invention was made would have recognized that applying the known techniques of McDonald, which can be implemented using a quantum computing device, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of McDonald to the teachings of Hardy-Britt would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
(b) providing from the EGI-SOA to the consumer one or more tailored products of the one or more requested tailored products that include quantum computing metadata.
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Hardy-Britt-McDonald. Metadata within a quantum computing device is considered quantum metadata.
Claims 46 and 48 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Hardy et al., US 2007/0198586 “Hardy” (IDS filed July 8, 2020 incorporating by reference in entirety Hardy, US 2007/0168370 “Hardy ‘370”,) further in view of Britt, US 2004/0133347.
The effective priority date for claims 46 and 48 is based upon the filing date of parent application #12/240702 filed September 29, 2008.
In Hardy see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 46: (New) A method comprising the following steps: 
[Hardy: Abstract] An interactive geospatial data provisioning application presents a graphical user interface operable to present a map of geographic regions and corresponding geospatial data sets. The user selects the area of interest from the mapped regions corresponding to the available geospatial data sets. The application identifies geospatial data sets within the area of interest. By analyzing the attributes available in the identified geospatial data sets, the geospatial data application determines the operations applicable to the data sets. A set of transformation rules computes the operations available for a particular selection of geospatial data sets. A custom plugin generator allows a user to define and insert geospatial operations into the provisioning sequence. The application presents the available predefined and user defined operations, and the user select the geospatial data operations to apply from among the available operations. The geospatial data provisioning application applies the selected operations to the identified geospatial data sets. 
(a) determining if one or more tailored products requested by a consumer can be autonomously produced by an enterprise geospatial intelligence service oriented architecture (EGI-SOA); and 
Rejection is based upon the teachings applied to claim 46 by Hardy and further upon the combination of Hardy-Britt.
In Hardy see at least:
[Hardy: 0011] For an organization to optimize geospatial data asset costs, decision makers must adopt more efficient and consistent processes and enforce them with specific tools and technologies. One of the processes that allow organizations to optimize their costs is geospatial data asset provisioning. The term provisioning is used more traditionally for the acquisition of hard goods such as computers, vehicles and gasoline. Similarly, Geospatial Data Provisioning processes combine the management of assets with efficient distribution and preparedness with the success of the process defined by how effective the asset was utilized by the enterprise. Applied to geospatial assets, provisioning can be defined as the ability to provide custom geospatial data from an accessible archive of raw source imagery in a format specific to each individual end user. Extended further, spatial data provisioning provides custom datasets to a wide variety of end users based on the particular requirements of the specific mission or objective.
[Hardy: 0014] The spatial data provisioning process consists of several integrated components. A data catalog records the attributes of specific data sources and stores this information in a relational database system indexed based on the geographical location of each asset. The catalog provides search and retrieval capabilities based on spatial, temporal and the various data attributes. The geospatial data is typically stored in its original source format--both in file format and spatial context, and is then provisioned specific to the needs of each end user. In this sense, provisioning includes certain image manipulations, or geospatial operations, to reprocess, reproject, resample, reformat and combine various datasets in rapid fashion. Centralized business logic rules, or transformation rules, apply to the creation of specific derivative data sets to automate repetitive and complex image creation requests. These business rules are linked to specific types of data or combinations of data and are accessed based on the policies of each organization. The application of these business rules to the geospatial assets reduce errors, assure consistency, reduce the required end user skill level and generally allow end users to easily integrate these assets into traditional decision support operations. In this manner, spatial data provisioning as discussed herein represents the next generation of managing and disseminating spatial data.
[Hardy: 0017] The geospatial data provisioning framework discussed herein allows customization of the provisioning process by providing for a user defined provisioning plugin accessible via the GUI in a similar manner as other geospatial provisioning operations. The standard provisioning process involves a predefined set of operations to be performed on the raw geospatial data sources. To enhance the provisioning process, a user may want to apply either third party or custom processing directives into the standard provisioning process. This can be accomplished by creating a provisioning plugin. The provisioning plugin can be defined as an external processing algorithm and associated conversion algorithms which the framework integrates into the standard provisioning process to create a custom provisioning process.
Although Hardy customizes products and automates repetitive and complex image creation requests, Hardy does not expressly mention autonomously tailoring a product. Britt on the other hand would have taught Hardy techniques for customizing a geospatial product.
In Britt see at least:
[Britt: Abstract] The Automated Resource Management System (ARMS.TM.) automates collection, integration, analysis, reporting and archiving of data in a variety of applications while insuring data accuracy and reliability not attainable conventionally. Applications include: environmental, safety, security, military, educational, emergency management, land use, fish and wildlife management, construction and maintenance of highways and waterways, mining, exploration, manufacturing, recreational management, urban restoration, and archaeological preservation.
[Britt: 0007] One embodiment of ARMS.TM. may include:
[Britt: 0012] sufficient hardware interfaces to handle various types of data, store it to a common shared database and synthesize it, some of which data includes: Geographic Information System (GIS) data (compliant with Federal Geographic Data Committee (FGDC) and Spatial Data Standard for Facilities, Infrastructure, and Environment (SDSFIE) standards), GPS data, manually entered data, and data taken from associated media such as video and audio;
[Britt: 0018] The embedded GIS provides geo-spatially referenced attribute data that expedites the resolution of spatial relationships such as environmental management issues. For critical land-use decisions, real-time wireless transmission of data and images are available, enabling ARMS.TM. to serve a remote decision maker while the system is actually deployed in the field.
[Britt: 0044] …  A feature of the ARMS.TM. that contributes to increased efficiency is an automated, pre-programmed function on the server that is structured to generate customized reports from specific data files, such as archeological site forms, and plant or animal inventories, or both, thereby eliminating transcription errors.
One of ordinary skill in the art at time the invention was made would have recognized that applying the known techniques of Britt, which automate the customization of a report, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Britt to the teachings of Hardy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
(b) providing from the EGI-SOA to the consumer one or more tailored products of the one or more requested tailored products. 
Rejection is based upon the teachings and rationale applied to claim 46 and further upon the combination of Hardy-Britt.
In Hardy-Britt see at least:
[Hardy: 0051] In the exemplary configuration discussed further below, the searching occurs after a discovery, or ingestion, phase in which the application 120 catalogs available geospatial data sets prior to and in anticipation of the user query 112. The cataloged data, discussed further below, provides support for provisioning the geospatial data to produce the user specific output data set 118, or image, in advance of actual retrieval of the entire group of geospatial data sets 134 employed by the query 112. The geospatial data sets 134 include various forms and types of geospatial data gathered and stored within the geospatial infrastructure 130. Typically, the source geospatial data sets 134 have metadata and attributes, in which identifying includes retrieving metadata corresponding to each of the source geospatial data sets 134 implicated by the user query 112. Note that the raw data refers to the sensory based input from the various contributing sensors and gathering mechanisms 132-1 . . . 132-3. The geospatial data undergoes several levels of processing to generate the output data set 118, or product.
[Hardy: 0053] FIG. 4 is a data flow diagram of the geospatial data provisioning application 120 in the geospatial data provisioning server 110 of FIG. 1 and operable for provisioning geospatial data as in FIG. 2. Referring to FIGS. 1 and 3, the geospatial data infrastructure 130 assembles and organizes geospatial data in large databases operating as geospatial data stores 136-1 . . . 136-3 (136 generally), or data sources. As indicated above, such geospatial data stores 136 are generally aligned with geographic and qualitative criteria. Due to the quantity and size of the geospatial data sets 134, network logistics associated with transporting the geospatial data sets are a substantial aspect of geospatial data provisioning. Each geospatial data store 136 stores a plurality of geospatial data sets 134-1 . . . 134-N operable for selective retrieval by the geospatial data provisioning application 120 via the Internet 116. The geospatial data provisioning application 120 employs the transformation rules 146 to determine the operations 142 applicable to (i.e. operable on) a particular subset of raw geospatial data sets 134-N retrieved from the stores 136. As will be described in further detail below, the geospatial data sets 134 include attributes, or fields, concerning the geographic area to which the geospatial data pertains. The geospatial data sets 134 store attribute values employed by the operations. The applicable operations 142 are therefore the operations for which a particular data set or combinations of data sets 134 that can be used to create a custom derivative data set.
Regarding claim 48: Rejection is based upon the teachings and rationale applied to claim 46 and further upon Hardy-Britt regarding metadata: Please see geospatial attributes/metadata [Hardy: 0051].
Claims 47 and 49 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Hardy et al., US 2007/0198586 “Hardy” IDS filed July 8, 2020 incorporating by reference in entirety Hardy, US 2007/0168370 “Hardy ‘370,” in view of Britt, US 2004/0133347, further in view of McDonald, US 2015/0088853.
The effective priority date for claims 47 and 49 is based upon the reply date March 17, 2022 for the instant claims.
Regarding claim 47: Rejection is based upon the combination of Hardy-Britt applied to claim 46. Although Hardy-Britt rely on conventional computing systems and geospatial attributes/metadata, Hardy-Britt do not expressly mention quantum computing as an alternative to conventional computing systems. McDonald on the other hand would have taught Hardy-Britt use of quantum computing.
In McDonald see at least:
[McDonald: Abstract] A geospatial search portal, systems including the same, and methods of making and using the geospatial search portal are disclosed. The geospatial search portal generally includes an electronic information harvester, a tagger, metadata analysis logic, an electronic map having a plurality of electronic locations thereon, and a processor. The electronic information harvester seeks and retrieves relevant scholarly, technical, encyclopedic, factual and/or archival information. The tagger associates a plurality of georeferences and a plurality of metadata to each item of information. The metadata analysis logic analyzes the metadata and organizes the metadata into index terms and/or map symbols, and may comprise an indexer and a depictor. The processor is configured to display at least some of the associated information on the electronic map and/or in a textbox when the electronic location(s) on the electronic map, the georeference(s), and/or the metadata is/are electronically selected.
[McDonald: 0005] Embodiments of the present invention relate to a geospatial search portal, comprising an electronic information harvester, a tagger, metadata analysis logic, an electronic map having a plurality of electronic locations thereon, and a processor. The electronic information harvester seeks and retrieves relevant scholarly, technical, encyclopedic, factual and/or archival information. The tagger associates a plurality of georeferences and a plurality of metadata to each of the scholarly, technical, encyclopedic, factual and/or archival information. The metadata analysis logic analyzes the metadata and organizes the metadata into index terms and/or map symbols. The geospatial search portal further includes a system that relates or associates each of the georeferences to one or more of the electronic locations identified in the index terms, the metadata, and/or the scholarly, technical, encyclopedic, factual, and/or archival information. The processor is configured to display at least some of the associated scholarly, technical, encyclopedic, factual and/or archival information on the electronic map and/or in a textbox when the electronic location(s) on the electronic map, the georeference(s), and/or the metadata is/are electronically selected. The present search portal also includes a system that relates or associates each of the plurality of georeferences to each of the plurality of electronic locations. The scholarly, technical, encyclopedic, factual and/or archival information generally relates to one or more physical locations corresponding to at least one of the georeferences.
[McDonald: 0025] Unless specifically stated otherwise, or as will be apparent from the following discussions, it is appreciated that throughout the present application, discussions utilizing terms such as "processing," "operating," "calculating," "determining," or the like, refer to the action and processes of a computer, data processing system, or similar processing device (e.g., an electrical, optical, or quantum computing or processing device or circuit) that manipulates and transforms data represented as physical (e.g., electronic) quantities.
One of ordinary skill in the art at time the invention was made would have recognized that applying the known techniques of McDonald, which can be implemented using a quantum computing device, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of McDonald to the teachings of Hardy-Britt would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Regarding claim 49: Rejection is based upon the combination of Hardy-Britt-McDonald applied to claim 47. Metadata within a quantum computing device is considered quantum metadata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684
June 14, 2022